Citation Nr: 0730660	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-36 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel








INTRODUCTION

The veteran had active service from November 1969 to November 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Columbia, South Carolina, and Montgomery, Alabama.  


FINDING OF FACT

The veteran has a single service-connected disability, 
paranoid schizophrenia, which has been rated at 50 percent 
disabling since February 1978.  His service-connected 
disability is not shown to be of such severity so as to 
preclude him from obtaining or maintaining substantially 
gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to a service-
connected disability are not met, and the evidence does not 
warrant referral for consideration of individual 
unemployability on an extraschedular basis. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing TDIU

Regulations provide that a total disability rating based on 
individual unemployability is warranted when the evidence 
shows that the veteran is precluded from obtaining or 
maintaining substantially gainful employment by reason of his 
service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007).  VA defined substantially gainful employment as 
"employment at which non-disabled individuals earn their 
livelihood with earnings comparable to the particular 
occupation in the community where the veteran resides." See 
M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience 
when arriving at this conclusion, but factors such as age or 
impairment caused by non-service-connected disabilities are 
not to be considered. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 
   
The Board notes that marginal employment is not considered to 
be substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts-found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold. 38 C.F.R. § 
4.16(a) (2007).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340 (2007).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2007).

Facts and Analysis

As a preliminary matter, the Board observes that the term 
unemployability is not synonymous with the terms unemployed, 
and unemployable for the purposes of determining entitlement 
to TDIU.  A veteran may be unemployed or unemployable for a 
variety of reasons, but a determination as to entitlement to 
TDIU is appropriate only when a veteran's unemployability is 
the result of a service-connected disability. See M21-MR, 
Part IV, Subpart ii, Chapter 2(F)(24)(c).

The veteran's service-connected paranoid schizophrenia is 
currently evaluated at 50 percent disabling and has been 
rated as such since December 1978.  He has no other service-
connected disabilities.  The Board finds that the veteran 
does not meet the minimum schedular criteria for TDIU based 
on this rating.  

However, the Board acknowledges that the cases of all 
veterans who are unemployable by reason of service-connected 
disabilities, but who are unable to meet the percentage 
standards set forth above, should be considered for 
submission to the Director, Compensation and Pension Service, 
for consideration on an extraschedular basis.  For the 
reasons discussed below, the Board concludes that based on 
the evidence of record, this case does not warrant referral 
for consideration of individual unemployability on an 
extraschedular basis.

Service medical records (SMRs) show that the veteran appeared 
before a Medical Evaluation Board (MEB) in October 1971.  The 
MEB report diagnosed the veteran as having paranoid 
schizophrenia which was manifested by autistic behavior, 
dereistic thinking, delusions of persecution, auditory, and 
probably olfactory hallucinations.  The MEB recommended that 
the veteran be medically separated from service and 
transferred to a non-military facility for further treatment.  
Evidence of record suggests that the veteran was admitted to 
a VA medical facility immediately after discharge from 
service, but that he left the hospital against medical advice 
before being evaluated.  

Post-service VA treatment records indicate that the veteran 
was admitted to a VA medical facility in January 1975 for 
treatment of his paranoid schizophrenia.  The veteran 
reported auditory hallucinations at that time as well as 
fearful thoughts that other people were talking about him or 
would harm him.  The veteran admitted that he had not been 
taking his prescribed medication on a regular basis.  The 
treating physician evaluated the veteran over a period of 
five days and concluded that there was insufficient evidence 
to have the veteran committed.  His medication was adjusted 
and he was subsequently released.  In a VA psychiatry 
examination note dated June 1977, the veteran admitted that 
he had not worked since being discharged from service.  

The veteran was afforded a Compensation and Pension 
Examination (C&P) in December 1977 as part of an increased 
rating claim.  At that time, the veteran indicated that he 
received $245.00 per month from Social Security.  
Additionally, the veteran described his psychiatric condition 
as "poor" and listed the following symptoms: "being afraid 
all of the time," "hearing voices," "wanting to hurt 
people," and an inability to be around a lot of people.

Upon examination, the veteran was cooperative with a shallow 
affect, but there was no evidence of gross psychotic 
thinking.  The examiner noted that the veteran seemed to lack 
maturity, and that he tended to put himself in the best light 
possible while blaming others for his failures.  The examiner 
described the veteran's speech as well-organized and goal-
directed.  The examiner also noted that he was oriented to 
time and place, and that he answered questions readily and to 
the best of his ability.  Furthermore, the examiner concluded 
that there was little evidence of nervousness or anxiety, and 
no evidence of sadness, dejection, suspiciousness or 
idiosyncracies.  The examiner determined that the overall 
severity of the veteran's illness was "mild," and that the 
veteran's degree of social and industrial impairment was also 
"mild."

Educational assistance records associated with the claims 
file show that the veteran enrolled in and later completed a 
data processing course at Wenonah State Technical School in 
April 1973.  Additional records reveal that the veteran also 
enrolled in a television and radio repair course in April 
1973.  In November 1975, the veteran enrolled in classes at 
Birmingham-Southern College with the intention of pursuing a 
Bachelor of Arts in Business Administration.  However, he 
dropped out of classes two days after registration. 

The Board notes that the veteran, the veteran's spouse, and 
veteran's mother testified at an RO hearing in May 1978.  At 
that time, the veteran indicated that he had been employed 
only one time, for a period of two weeks as a laborer at a 
metal shop, since his discharge from service.  The veteran 
also indicated that he had applied for a job with U.S. Pipe 
shortly after discharge from service, but that he was not 
hired for the position.  The veteran stated that he never had 
a valid driver's license and that he rarely left his home 
because he found it nearly impossible to be around people.  
The veteran testified that he tried to attend Lawson State 
Community College and Birmingham-Southern College, but that 
he "couldn't stay there."  But, the veteran testified that 
he would go grocery shopping with his wife occasionally 
because he worried that someone would harm her if she went 
alone. 
  
The veteran's spouse testified that her cousin helped the 
veteran obtain the job at the metal shop, but that the 
veteran quit when he felt that her cousin had "turned 
against him" and the other employees were talking about him 
behind his back.  She indicated that the veteran dropped out 
of school after discharge from service for similar reasons.

The veteran's mother testified that the veteran graduated 
from high school and briefly worked at Citgo for one month 
before entering service.  She further testified that the 
veteran could not hold a job, in part, because he didn't 
"want to mix with anybody."

A VA psychiatry treatment note dated July 1985 shows that the 
veteran sought treatment for profuse sweating and a queasy 
stomach.  The veteran indicated at that time that he 
experienced auditory hallucinations and felt that people 
would try to harm him if he left his house.  

VA treatment notes dated February and June 1989 show that the 
veteran was doing fairly well and that his condition was 
stable.  He admitted to hearing voices occasionally, but 
learned to ignore them.  In February 1989, the examiner 
reduced the veteran's medication, and in June 1989, the 
examiner described him as "calm, pleasant, and logical."

In October 1990, the veteran attended supportive therapy at a 
VA medical facility.  The veteran reported at that time that 
he was "coping well with the help of medicine."  He 
indicated that he had not been gainfully employed since his 
discharge from service.  The examiner concluded that the 
veteran was doing "fairly well," but that he demonstrated 
an inability to work closely with other people.  

The Board notes that the veteran has submitted numerous VA 
treatment records for the period May 2002 - May 2003 in 
support of his TDIU claim.  The Board finds that the bulk of 
these records, however, are unrelated to the current claim 
and concern screening and treatment for other medical 
problems.

A VA treatment note dated September 2002 shows improved 
mental health.  The veteran reported that he was doing well 
at that time, and that he occasionally had auditory 
hallucinations and paranoia, but that these symptoms were 
less frequent since he switched medications.  The veteran 
reported that he did not worry as much.  The examiner 
described the veteran's mood as euthymic, and his affect as 
bright.  The examiner noted that the veteran's thoughts were 
organized and that he was able to conduct a reality-based 
conversation.

A follow-up mental health treatment note dated February 2003 
demonstrates that the veteran occasionally heard voices, but 
he denied visual hallucinations or paranoia.  The examiner 
noted that the veteran was oriented times three, with a fair 
mood and constricted affect.  The examiner also noted that 
the veteran's speech was of regular rate and rhythm, that he 
possessed fair judgment and insight, and had no looseness of 
association, delusions, or suicidal or homicidal ideation.  
The Board notes that the veteran's Global Assessment of 
Functioning (GAF) score was 55.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 range indicate 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

A mental health progress note dated May 2003 found the 
veteran to be oriented times three, with a "pretty good" 
mood and a wide ranging affect.  The veteran denied paranoia, 
hearing voices, or seeing things at that time.  The examiner 
noted that the veteran's speech was of regular rate and 
rhythm, that he possessed fair judgment and insight, and had 
no looseness of association, or suicidal or homicidal 
ideation.  A mental health intensive care management 
screening conducted at that time was negative. The examiner 
noted that while the veteran had schizophrenia, he did not 
have severe functional impairment.  The examiner found that 
the veteran was adequately served by a conventional clinic-
based outpatient treatment plan.

The Board observes that the veteran was afforded a C&P 
examination in August 2003 in connection with the current 
claim.  The veteran provided a medical history which included 
one inpatient hospitalization shortly after discharge from 
service as well as significant outpatient treatment at VA 
medical facilities.  The veteran stated that he took Zyprexa 
for his paranoid schizophrenia, and since being on this 
medication, he no longer had severe paranoia, or auditory or 
visual hallucinations.  The veteran admitted to being a 
loner, but indicated that he was able to communicate well 
with his family.  The veteran denied symptoms of depression, 
anxiety, and suicidal or homicidal ideation.

The mental examination revealed the veteran to be "polite 
and engagable," with speech and motor skills within normal 
limits.  The examiner described the veteran's affect as 
congruent and quoted the veteran when describing his mood 
(i.e., "I'm okay today.").  The examiner found the veteran 
to be logical and goal-directed with fair judgment and 
insight.  No evidence of looseness of association or flight 
of ideas were noted.  The veteran's GAF score was between 65 
and 70.  The examiner diagnosed the veteran as having chronic 
mental illness, but concluded that "on the patient's current 
medications, his symptoms are well controlled and would not 
interfere significantly at this point with sedentary 
employment."     

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of TDIU.  
Specifically, the Board finds that there is no competent 
medical evidence to show that the veteran is incapable of 
obtaining or maintaining substantially gainful employment.  
The Board notes that the veteran made one or two attempts to 
secure employment after his discharge from service which was 
over three and one-half decades ago.  Since that time, it 
appears that the veteran has made little or no attempt to 
secure employment.

The Board acknowledges that the veteran's service-connected 
paranoid schizophrenia, lack of work experience, and 
education may interfere with his ability to obtain and retain 
some types of work.  The record as a whole, however, does not 
show that the service-connected schizophrenia alone prohibits 
him for obtaining or retaining substantially gainful 
employment.  The veteran graduated from high school.  The 
veteran's mother testified that the veteran worked at Citgo 
before entering service.  Educational assistance records 
reflect that that veteran enrolled in and completed a course 
in data processing in April 1973 after he was discharged from 
service, and that he took a course in television and radio 
repair around that same time.  

The December 1977 C&P examination found the veteran to lack 
maturity and blame others for his failures.  The VA 
psychiatrist described the severity of his psychiatric 
illness, and the degree of social and industrial impairment 
caused by the illness as "mild."  

The Board observes that the veteran was hospitalized on only 
one occasion in January 1975 and has received VA treatment 
for his paranoid schizophrenia on an intermittent basis since 
then.  The veteran stated that he has difficulty interacting 
with others, and a VA treatment note dated October 1990 
confirms this assessment.  

However, the medical evidence of record shows that the 
veteran's mental health has stabilized or improved beginning 
in 1990.  In February 2003, the veteran's GAF score was 55, 
indicative of moderate symptoms.  In May 2003, the veteran 
denied paranoia, hearing voices, or seeing things, and the 
examiner found that the veteran did not have severe 
functional impairment.  

Importantly, the August 2003 C&P examination found the 
veteran to be "polite and engagable," and his GAF score was 
between 65 and 70, which indicates mild symptoms.  
Furthermore, the examiner opined that the veteran's paranoid 
schizophrenia was well controlled when the veteran took his 
medication regularly, and that his condition would not 
interfere significantly with sedentary employment.  It is 
unclear why the examiner indicated that sedentary employment 
would not be significantly interfered with.  Nothing in the 
record indicates that his psychiatric condition prohibits him 
from jobs requiring lifting, standing or walking.  Moreover, 
there is nothing in the record to show that the veteran has 
tried to obtain positions that would utilize his high school 
education, data processing training, and/or vocational 
training in electronics repair and was turned down as a 
result of his service-connected psychiatric disability.  In 
sum, the veteran's high school education, training, and the 
medical evidence, which reflects that the veteran's 
functional impairment is less than totally disabling based on 
symptoms that are assessed as mild or at the most moderate, 
do not demonstrate that the veteran's schizophrenia renders 
him totally disabled based on individual unemployability.  

Accordingly, the Board finds that this case does not warrant 
referral for consideration of individual unemployability on 
an extraschedular basis.    

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the 
RO dated July 2003 informed the veteran of the type of 
evidence needed to substantiate his claim as well as an 
explanation of what evidence the veteran was to provide to VA 
in support of his claim and what evidence VA would attempt to 
obtain on his behalf.  The letter also informed the veteran 
about what evidence VA had in its possession pertaining to 
the claim.  While the letter did not explicitly ask that the 
veteran provide any evidence in his possession that pertains 
to the claim, as per § 3.159(b)(1), he was advised of the 
types of evidence that could substantiate his claim and to 
ensure that VA receive any evidence that would support the 
claim.  Logically, this would include any evidence in his 
possession.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his total disability claim, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As the Board concludes that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the disability rating and effective date to be assigned are 
rendered moot.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) the veteran clearly has 
actual knowledge of the evidence he is required to submit in 
this case based on the communications sent to the veteran 
over the course of this appeal; and (2) based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, he is found 
to be reasonably expected to understand from the notices 
provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded a C&P examination in 
connection with the current claim.  As was noted above, the 
veteran reported in the 1970s that he was awarded SSA 
benefits.  As the records upon which the grant was premised 
are decades old, they would not provide evidence that is 
relevant to the veteran's current ability to obtain and 
maintain substantially gainful employment solely as a result 
of the service connected disability.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected paranoid 
schizophrenia, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


